DETAILED ACTION
Claims 1-12 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:  The limitation “the dynamic model” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2007/0168057 (Blevins).


Claim 1:
The cited prior art describes a method of controlling a real production process, wherein the method comprises: (Blevins: “FIG. 3 illustrates a more detailed block diagram of one embodiment of the advanced control block 380 communicatively coupled to a process 500, it being understood that the advanced control block 380 produces a set of manipulated variables MVs that are provided to other function blocks which, in turn, are connected to control inputs of the process 500.” Paragraph 0047; “While the advanced control block generation routine 400 may be stored in a memory within the workstation 130 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 100, if so desired.” Paragraph 0046; “While the multi-objective predictive process optimization and concurrent process simulation system and method, and other elements, may be implemented in software, they may also be implemented in hardware, firmware, etc., and may be implemented by any other processor. Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hard-wired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc.” paragraph 0173)
a) receiving initial condition data from an on-line simulator system simulating the real production process, the initial condition data including the state of the real production process as determined by the on-line simulator system based on simulated state variable values, (Blevins: see the control prediction process model 516 with the CV & AV input 522 and the CVss & AVss output to the input processing/filter 508 as illustrated in figure 3 and as described in paragraphs 0078, 0079; “The control prediction process model 516 also provides the predicted steady state values of the control variables and the auxiliary variables CVSS and AVSS to the input processing/filter block 508.” Paragraph 0079; “The control prediction process model 516 produces on an output 520 a previously calculated prediction for each of the control and auxiliary variables CV and AV and a vector summer 520 subtracts these predicted values for the current time from the actual measured values of the control and auxiliary variables CV and AV to produce an error or correction vector on the input 522.” Paragraph 0078)
b) performing an optimization based on the initial condition data received from the on-line simulator system, wherein the optimization involves using an objective function and constraints to obtain optimal solutions or manipulated variable trajectories which are set points for controllers for controlling the real production process, (Blevins: see the optimizer 504 using CV & AVssfil, an objective function 510, and constraints to generate MVt as illustrated in figure 3 and as described in paragraphs 0049, 0051, 0056; “The optimizer 504 is, in this example, a linear programming (LP) optimizer that uses an objective function (OF) that may be provided from a selection block 510 to perform process optimization. Alternatively, the optimizer 504 could be a quadratic programming optimizer which is an optimizer with a linear model and a quadratic objective function. Generally speaking, the objective function OF will specify costs or profits associated with each of a number of control, auxiliary and manipulated variables and the optimizer 504 sets target values for those variables by maximizing or minimizing the objective function.” Paragraph 0049; “In addition to the objective function OF, the optimizer 504 receives, as inputs, a set of control variable set points (which are typically operator specified set points for the control variables CV of the process 500 and may be changed by the operator or other user) and a range and weight or priority associated with each of the control variables CV. The optimizer 504 additionally receives a set of ranges or constraint limits and a set of weights or priorities for the auxiliary variables AV and a set of limits for the manipulated variables MV being used to control the process 500.” Paragraph 0051; “Using any known or standard LP algorithm or technique, the optimizer 504 iterates to determine the set of target manipulated variables MVT (as determined from the steady state gain matrix) which maximize or minimize the selected objective function OF while resulting an process operation that meets or falls within the control variable CV set point range limits, the auxiliary variable AV constraint limits and the manipulated variable MV limits.” Paragraph 0056)
c) providing the set points to the controllers to control the real production process, (Blevins: see the MV being sent to the process 500 as illustrated in figure 3; “At a block 628, the MPC algorithm also determines the MV steps to be output to the process 500 and outputs the first of these steps to the process 500 in any appropriate manner.” Paragraph 0120)
testing the set points obtained in step b) before step c) and performing step c) only if the set points are validated in the test, and (Blevins: see the MPC algorithm 530 minimizing errors before the MV is sent to the process 500 as illustrated in figures 3, 5; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm which operates to select the manipulated variable MV steps that minimize the, for example, least squared error, over the control horizon for manipulated variables MV and the prediction horizon for control variables and auxiliary variables CV and AV” paragraph 0080; “First, the MPC algorithm tries to minimize CV control error with minimal MV moves, within operational constraints and, second, tries to achieve optimal steady state MV values set up by optimizer and the target CV values calculated directly from the optimal steady state MV values.” Paragraph 0081; “At a block 626, the MPC controller 520 uses the control matrix or logic derived therefrom to operate as an unconstrained MPC controller as described above to determine the future CV and AV vector for these target values, performs vector subtraction with the future control parameter vector to produce the future error vector. The MPC algorithm operates in a known manner to determine steady state manipulated variable MVSS based on the process model developed from the M by M step responses and provides these MVSS values to the input processing/filter block 580 (FIG. 3).” Paragraph 0120)
tuning the dynamic model of the real production process and/or of the dynamic model used in the optimization based on the test. (Blevins: “In any event, using these measured feedback signals from the process plant, the simulation blocks 752, 754 and 756 may change or be updated during ongoing operation of the process plant to more accurately reflect process operation. This updating may include calculating compensation or update factors to be applied to the outputs of these models. In this manner, the simulation system 750 adapts to the changing conditions within the process plant, to non-modeled changes, to non-linearities introduced into or associated with the plant, and to other changes in the plant, to provide for a more accurate simulation.” Paragraph 0143; “Thus, as illustrated in FIG. 10, each of the simulation blocks 752, 754 and 756 includes a model regeneration block 780 which may be used to periodically update or regenerate the process models 772, 774 and 776 within the process simulation blocks 752, 754 and 756 based on feedback from the actual process and/or if desired, from a user. More particularly, the model regeneration blocks 780 may use a measurement indicative of an actual process variable (e.g., as measured within the process plant by, for example, the control system) and compare this measured process variable (PV) to the output of the simulation block corresponding to the measured process variable (for the same time as the measured process variable).” Paragraph 0142; “More particularly, the model regeneration blocks 780 may use a measurement indicative of an actual process variable (e.g., as measured within the process plant by, for example, the control system) and compare this measured process variable (PV) to the output of the simulation block corresponding to the measured process variable (for the same time as the measured process variable).” Paragraph 0142; “For example, if the models generated or updated within the simulation blocks 752, 754 and 756 are step or impulse response models, these models may be provided to an MPC controller to be used for MPC matrix and controller generation.” Paragraph 0144; “As shown in FIG. 11, simulation blocks 806, 808, 810 (shown as step process models of process blocks) for each process module 802, 804 interact with the optimizer 812 and MPC 818 of control modules 812, 816. In particular, the multi-objective LP optimizer is integrated with the MPC controller and implemented as a control function block executing in the controller. Changes in the gain matrix and constant updates of predicted steady state values are provided from the simulation blocks, 806, 808, 810 to the optimizer function block 814. Model updates are provided upon demand between the process blocks and the MPC function block 818.” Paragraph 0153)

Claim 4:
The cited prior art describes the method as claimed in claim 1, comprising providing the set points as input to the on-line simulator system if the set points are validated in the test. (Blevins: see the control prediction process model 516 with the CV & AV input 522 and the CVss & AVss output to the input processing/filter 508 as illustrated in figure 3 and as described in paragraphs 0078, 0079; “The control prediction process model 516 also provides the predicted steady state values of the control variables and the auxiliary variables CVSS and AVSS to the input processing/filter block 508.” Paragraph 0079; “The control prediction process model 516 produces on an output 520 a previously calculated prediction for each of the control and auxiliary variables CV and AV and a vector summer 520 subtracts these predicted values for the current time from the actual measured values of the control and auxiliary variables CV and AV to produce an error or correction vector on the input 522.” Paragraph 0078; see the MPC algorithm 530 minimizing errors before the MV is sent to the process 500 as illustrated in figures 3, 5; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm which operates to select the manipulated variable MV steps that minimize the, for example, least squared error, over the control horizon for manipulated variables MV and the prediction horizon for control variables and auxiliary variables CV and AV” paragraph 0080; “First, the MPC algorithm tries to minimize CV control error with minimal MV moves, within operational constraints and, second, tries to achieve optimal steady state MV values set up by optimizer and the target CV values calculated directly from the optimal steady state MV values.” Paragraph 0081; “At a block 626, the MPC controller 520 uses the control matrix or logic derived therefrom to operate as an unconstrained MPC controller as described above to determine the future CV and AV vector for these target values, performs vector subtraction with the future control parameter vector to produce the future error vector. The MPC algorithm operates in a known manner to determine steady state manipulated variable MVSS based on the process model developed from the M by M step responses and provides these MVSS values to the input processing/filter block 580 (FIG. 3).” Paragraph 0120)

Claim 5:
The cited prior art describes the method as claimed in claim 1, wherein the on-line simulator system runs in real-time, parallel to the real production process based on real-time process data and events. (Blevins: “It will be understood that, in certain embodiments, the simulation system 750 may be executed in parallel to (e.g., at the same time as or in conjunction with) a process control routine running within the actual process plant, and that the simulation system 750 may be connected to components of the process plant (or to the control system of the process plant) in a manner described in more detail below to perform enhanced and more accurate simulation activities.” Paragraph 0136; “While the configuration of a simulation system such as that of FIG. 10 is useful in providing off-line simulation activities, it has been determined that it is also possible to run the simulation system 750 in an on-line or parallel mode with respect to the process plant and, in doing so, to automatically or semi-automatically update the process models 772, 774 and 776 to account for changes in the actual process plant that may occur after creation of the simulation system 750, to thereby provide for a better or more accurate simulation system.” Paragraph 0141; “Alternatively, the steady state gain matrix is calculated and updated from the first principle or parametric modeling and updated in real time.” Paragraph 0170; “Optimization performance is improved by using real-time process simulation and by applying measured inputs from the process to the optimizer for predicted steady-state values. A steady state gain matrix is used by the optimizer and updated in real time.” Paragraph 0019)

Claim 6:
The cited prior art describes a computer program comprising computer code which when executed by processing circuitry of a control system causes the control system to perform the method including: (Blevins: “FIG. 3 illustrates a more detailed block diagram of one embodiment of the advanced control block 380 communicatively coupled to a process 500, it being understood that the advanced control block 380 produces a set of manipulated variables MVs that are provided to other function blocks which, in turn, are connected to control inputs of the process 500.” Paragraph 0047; “While the advanced control block generation routine 400 may be stored in a memory within the workstation 130 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 100, if so desired.” Paragraph 0046; “While the multi-objective predictive process optimization and concurrent process simulation system and method, and other elements, may be implemented in software, they may also be implemented in hardware, firmware, etc., and may be implemented by any other processor. Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hard-wired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc.” paragraph 0173)
a) receiving initial condition data from an on-line simulator system simulating the real production process, the initial condition data including the state of the real production process as determined by the on-line simulator system based on simulated state variable values, (Blevins: see the control prediction process model 516 with the CV & AV input 522 and the CVss & AVss output to the input processing/filter 508 as illustrated in figure 3 and as described in paragraphs 0078, 0079; “The control prediction process model 516 also provides the predicted steady state values of the control variables and the auxiliary variables CVSS and AVSS to the input processing/filter block 508.” Paragraph 0079; “The control prediction process model 516 produces on an output 520 a previously calculated prediction for each of the control and auxiliary variables CV and AV and a vector summer 520 subtracts these predicted values for the current time from the actual measured values of the control and auxiliary variables CV and AV to produce an error or correction vector on the input 522.” Paragraph 0078)
b) performing an optimization based on the initial condition data received from the on-line simulator system, wherein the optimization involves using an objective function and constraints to obtain optimal solutions or manipulated variable trajectories which are set points for controllers for controlling the real production process, (Blevins: see the optimizer 504 using CV & AVssfil, an objective function 510, and constraints to generate MVt as illustrated in figure 3 and as described in paragraphs 0049, 0051, 0056; “The optimizer 504 is, in this example, a linear programming (LP) optimizer that uses an objective function (OF) that may be provided from a selection block 510 to perform process optimization. Alternatively, the optimizer 504 could be a quadratic programming optimizer which is an optimizer with a linear model and a quadratic objective function. Generally speaking, the objective function OF will specify costs or profits associated with each of a number of control, auxiliary and manipulated variables and the optimizer 504 sets target values for those variables by maximizing or minimizing the objective function.” Paragraph 0049; “In addition to the objective function OF, the optimizer 504 receives, as inputs, a set of control variable set points (which are typically operator specified set points for the control variables CV of the process 500 and may be changed by the operator or other user) and a range and weight or priority associated with each of the control variables CV. The optimizer 504 additionally receives a set of ranges or constraint limits and a set of weights or priorities for the auxiliary variables AV and a set of limits for the manipulated variables MV being used to control the process 500.” Paragraph 0051; “Using any known or standard LP algorithm or technique, the optimizer 504 iterates to determine the set of target manipulated variables MVT (as determined from the steady state gain matrix) which maximize or minimize the selected objective function OF while resulting an process operation that meets or falls within the control variable CV set point range limits, the auxiliary variable AV constraint limits and the manipulated variable MV limits.” Paragraph 0056)
c) providing the set points to the controllers to control the real production process, (Blevins: see the MV being sent to the process 500 as illustrated in figure 3; “At a block 628, the MPC algorithm also determines the MV steps to be output to the process 500 and outputs the first of these steps to the process 500 in any appropriate manner.” Paragraph 0120)
testing the set points obtained in step b) before step c) and performing step c) only if the set points are validated in the test, and(Blevins: see the MPC algorithm 530 minimizing errors before the MV is sent to the process 500 as illustrated in figures 3, 5; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm which operates to select the manipulated variable MV steps that minimize the, for example, least squared error, over the control horizon for manipulated variables MV and the prediction horizon for control variables and auxiliary variables CV and AV” paragraph 0080; “First, the MPC algorithm tries to minimize CV control error with minimal MV moves, within operational constraints and, second, tries to achieve optimal steady state MV values set up by optimizer and the target CV values calculated directly from the optimal steady state MV values.” Paragraph 0081; “At a block 626, the MPC controller 520 uses the control matrix or logic derived therefrom to operate as an unconstrained MPC controller as described above to determine the future CV and AV vector for these target values, performs vector subtraction with the future control parameter vector to produce the future error vector. The MPC algorithm operates in a known manner to determine steady state manipulated variable MVSS based on the process model developed from the M by M step responses and provides these MVSS values to the input processing/filter block 580 (FIG. 3).” Paragraph 0120)
tuning the dynamic model of the real production process and/or of the dynamic model used in the optimization based on the test. (Blevins: “In any event, using these measured feedback signals from the process plant, the simulation blocks 752, 754 and 756 may change or be updated during ongoing operation of the process plant to more accurately reflect process operation. This updating may include calculating compensation or update factors to be applied to the outputs of these models. In this manner, the simulation system 750 adapts to the changing conditions within the process plant, to non-modeled changes, to non-linearities introduced into or associated with the plant, and to other changes in the plant, to provide for a more accurate simulation.” Paragraph 0143; “Thus, as illustrated in FIG. 10, each of the simulation blocks 752, 754 and 756 includes a model regeneration block 780 which may be used to periodically update or regenerate the process models 772, 774 and 776 within the process simulation blocks 752, 754 and 756 based on feedback from the actual process and/or if desired, from a user. More particularly, the model regeneration blocks 780 may use a measurement indicative of an actual process variable (e.g., as measured within the process plant by, for example, the control system) and compare this measured process variable (PV) to the output of the simulation block corresponding to the measured process variable (for the same time as the measured process variable).” Paragraph 0142; “More particularly, the model regeneration blocks 780 may use a measurement indicative of an actual process variable (e.g., as measured within the process plant by, for example, the control system) and compare this measured process variable (PV) to the output of the simulation block corresponding to the measured process variable (for the same time as the measured process variable).” Paragraph 0142; “For example, if the models generated or updated within the simulation blocks 752, 754 and 756 are step or impulse response models, these models may be provided to an MPC controller to be used for MPC matrix and controller generation.” Paragraph 0144; “As shown in FIG. 11, simulation blocks 806, 808, 810 (shown as step process models of process blocks) for each process module 802, 804 interact with the optimizer 812 and MPC 818 of control modules 812, 816. In particular, the multi-objective LP optimizer is integrated with the MPC controller and implemented as a control function block executing in the controller. Changes in the gain matrix and constant updates of predicted steady state values are provided from the simulation blocks, 806, 808, 810 to the optimizer function block 814. Model updates are provided upon demand between the process blocks and the MPC function block 818.” Paragraph 0153)

Claim 7:
The cited prior art describes a control system for controlling a real production process, comprising: (Blevins: “FIG. 3 illustrates a more detailed block diagram of one embodiment of the advanced control block 380 communicatively coupled to a process 500, it being understood that the advanced control block 380 produces a set of manipulated variables MVs that are provided to other function blocks which, in turn, are connected to control inputs of the process 500.” Paragraph 0047; “While the advanced control block generation routine 400 may be stored in a memory within the workstation 130 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 100, if so desired.” Paragraph 0046; “While the multi-objective predictive process optimization and concurrent process simulation system and method, and other elements, may be implemented in software, they may also be implemented in hardware, firmware, etc., and may be implemented by any other processor. Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hard-wired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc.” paragraph 0173)
a storage medium including computer code, and (Blevins: “While the advanced control block generation routine 400 may be stored in a memory within the workstation 130 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 100, if so desired.” Paragraph 0046; “While the multi-objective predictive process optimization and concurrent process simulation system and method, and other elements, may be implemented in software, they may also be implemented in hardware, firmware, etc., and may be implemented by any other processor. Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hard-wired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc.” paragraph 0173)
processing circuitry, (Blevins: “While the advanced control block generation routine 400 may be stored in a memory within the workstation 130 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 100, if so desired.” Paragraph 0046; “While the multi-objective predictive process optimization and concurrent process simulation system and method, and other elements, may be implemented in software, they may also be implemented in hardware, firmware, etc., and may be implemented by any other processor. Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hard-wired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc.” paragraph 0173)
wherein when the computer code is executed by the processing circuitry, the control system is configured to: (Blevins: “While the advanced control block generation routine 400 may be stored in a memory within the workstation 130 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 100, if so desired.” Paragraph 0046; “While the multi-objective predictive process optimization and concurrent process simulation system and method, and other elements, may be implemented in software, they may also be implemented in hardware, firmware, etc., and may be implemented by any other processor. Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hard-wired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc.” paragraph 0173)
receive initial condition data from an on-line simulator system configured to simulate the real production process, the initial condition data including the state of the real production process as determined by the on-line simulator system based on simulated state variable values, and (Blevins: see the control prediction process model 516 with the CV & AV input 522 and the CVss & AVss output to the input processing/filter 508 as illustrated in figure 3 and as described in paragraphs 0078, 0079; “The control prediction process model 516 also provides the predicted steady state values of the control variables and the auxiliary variables CVSS and AVSS to the input processing/filter block 508.” Paragraph 0079; “The control prediction process model 516 produces on an output 520 a previously calculated prediction for each of the control and auxiliary variables CV and AV and a vector summer 520 subtracts these predicted values for the current time from the actual measured values of the control and auxiliary variables CV and AV to produce an error or correction vector on the input 522.” Paragraph 0078)
perform an optimization based on the initial condition data received from the on-line simulator system, wherein the optimization involves using an objective function and constraints to obtain optimal solutions or manipulated variable trajectories which are set points for controllers for controlling the real production process, (Blevins: see the optimizer 504 using CV & AVssfil, an objective function 510, and constraints to generate MVt as illustrated in figure 3 and as described in paragraphs 0049, 0051, 0056; “The optimizer 504 is, in this example, a linear programming (LP) optimizer that uses an objective function (OF) that may be provided from a selection block 510 to perform process optimization. Alternatively, the optimizer 504 could be a quadratic programming optimizer which is an optimizer with a linear model and a quadratic objective function. Generally speaking, the objective function OF will specify costs or profits associated with each of a number of control, auxiliary and manipulated variables and the optimizer 504 sets target values for those variables by maximizing or minimizing the objective function.” Paragraph 0049; “In addition to the objective function OF, the optimizer 504 receives, as inputs, a set of control variable set points (which are typically operator specified set points for the control variables CV of the process 500 and may be changed by the operator or other user) and a range and weight or priority associated with each of the control variables CV. The optimizer 504 additionally receives a set of ranges or constraint limits and a set of weights or priorities for the auxiliary variables AV and a set of limits for the manipulated variables MV being used to control the process 500.” Paragraph 0051; “Using any known or standard LP algorithm or technique, the optimizer 504 iterates to determine the set of target manipulated variables MVT (as determined from the steady state gain matrix) which maximize or minimize the selected objective function OF while resulting an process operation that meets or falls within the control variable CV set point range limits, the auxiliary variable AV constraint limits and the manipulated variable MV limits.” Paragraph 0056)
wherein the processing circuitry is configured to provide the set points to controllers to control the real production process using the set points, (Blevins: see the MV being sent to the process 500 as illustrated in figure 3; “At a block 628, the MPC algorithm also determines the MV steps to be output to the process 500 and outputs the first of these steps to the process 500 in any appropriate manner.” Paragraph 0120)
wherein the control system is configured to test the set points, and to provide the set points to controllers only if the set points are validated in the test, (Blevins: see the MPC algorithm 530 minimizing errors before the MV is sent to the process 500 as illustrated in figures 3, 5; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm which operates to select the manipulated variable MV steps that minimize the, for example, least squared error, over the control horizon for manipulated variables MV and the prediction horizon for control variables and auxiliary variables CV and AV” paragraph 0080; “First, the MPC algorithm tries to minimize CV control error with minimal MV moves, within operational constraints and, second, tries to achieve optimal steady state MV values set up by optimizer and the target CV values calculated directly from the optimal steady state MV values.” Paragraph 0081; “At a block 626, the MPC controller 520 uses the control matrix or logic derived therefrom to operate as an unconstrained MPC controller as described above to determine the future CV and AV vector for these target values, performs vector subtraction with the future control parameter vector to produce the future error vector. The MPC algorithm operates in a known manner to determine steady state manipulated variable MVSS based on the process model developed from the M by M step responses and provides these MVSS values to the input processing/filter block 580 (FIG. 3).” Paragraph 0120)
wherein the control system is configured to tune the dynamic model of the real production process and/or of the dynamic model used in the optimization based on the test. (Blevins: “In any event, using these measured feedback signals from the process plant, the simulation blocks 752, 754 and 756 may change or be updated during ongoing operation of the process plant to more accurately reflect process operation. This updating may include calculating compensation or update factors to be applied to the outputs of these models. In this manner, the simulation system 750 adapts to the changing conditions within the process plant, to non-modeled changes, to non-linearities introduced into or associated with the plant, and to other changes in the plant, to provide for a more accurate simulation.” Paragraph 0143; “Thus, as illustrated in FIG. 10, each of the simulation blocks 752, 754 and 756 includes a model regeneration block 780 which may be used to periodically update or regenerate the process models 772, 774 and 776 within the process simulation blocks 752, 754 and 756 based on feedback from the actual process and/or if desired, from a user. More particularly, the model regeneration blocks 780 may use a measurement indicative of an actual process variable (e.g., as measured within the process plant by, for example, the control system) and compare this measured process variable (PV) to the output of the simulation block corresponding to the measured process variable (for the same time as the measured process variable).” Paragraph 0142; “More particularly, the model regeneration blocks 780 may use a measurement indicative of an actual process variable (e.g., as measured within the process plant by, for example, the control system) and compare this measured process variable (PV) to the output of the simulation block corresponding to the measured process variable (for the same time as the measured process variable).” Paragraph 0142; “For example, if the models generated or updated within the simulation blocks 752, 754 and 756 are step or impulse response models, these models may be provided to an MPC controller to be used for MPC matrix and controller generation.” Paragraph 0144; “As shown in FIG. 11, simulation blocks 806, 808, 810 (shown as step process models of process blocks) for each process module 802, 804 interact with the optimizer 812 and MPC 818 of control modules 812, 816. In particular, the multi-objective LP optimizer is integrated with the MPC controller and implemented as a control function block executing in the controller. Changes in the gain matrix and constant updates of predicted steady state values are provided from the simulation blocks, 806, 808, 810 to the optimizer function block 814. Model updates are provided upon demand between the process blocks and the MPC function block 818.” Paragraph 0153)

Claim 10:
The cited prior art describes the control system as claimed in claim 7, wherein the control system is configured to provide the set points as input to the on-line simulator system if the set points are validated in the test. (Blevins: see the control prediction process model 516 with the CV & AV input 522 and the CVss & AVss output to the input processing/filter 508 as illustrated in figure 3 and as described in paragraphs 0078, 0079; “The control prediction process model 516 also provides the predicted steady state values of the control variables and the auxiliary variables CVSS and AVSS to the input processing/filter block 508.” Paragraph 0079; “The control prediction process model 516 produces on an output 520 a previously calculated prediction for each of the control and auxiliary variables CV and AV and a vector summer 520 subtracts these predicted values for the current time from the actual measured values of the control and auxiliary variables CV and AV to produce an error or correction vector on the input 522.” Paragraph 0078; see the MPC algorithm 530 minimizing errors before the MV is sent to the process 500 as illustrated in figures 3, 5; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm which operates to select the manipulated variable MV steps that minimize the, for example, least squared error, over the control horizon for manipulated variables MV and the prediction horizon for control variables and auxiliary variables CV and AV” paragraph 0080; “First, the MPC algorithm tries to minimize CV control error with minimal MV moves, within operational constraints and, second, tries to achieve optimal steady state MV values set up by optimizer and the target CV values calculated directly from the optimal steady state MV values.” Paragraph 0081; “At a block 626, the MPC controller 520 uses the control matrix or logic derived therefrom to operate as an unconstrained MPC controller as described above to determine the future CV and AV vector for these target values, performs vector subtraction with the future control parameter vector to produce the future error vector. The MPC algorithm operates in a known manner to determine steady state manipulated variable MVSS based on the process model developed from the M by M step responses and provides these MVSS values to the input processing/filter block 580 (FIG. 3).” Paragraph 0120)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0168057 (Blevins) in view of U.S. Patent No. 6,816,822 (Hess).


Claim 2:
Blevins does not explicitly describe an auxiliary process simulation as described below.  However, Hess teaches the auxiliary process simulation as described below.  
The cited prior art describes the method as claimed in claim 1, 
wherein the testing involves using the set points in an auxiliary process simulation to obtain test-simulated process state variables, (Hess: see the recipe assessment 28 as illustrated in figure 2; “Recipe Assessment block 28 uses mathematical and heuristic (rule-based) assessment tools to determine if or if not the optimum recipes found by block 26 should be invoked. The reasons for the assessment tools of block 28 to reject a found optimum recipe include, but are not limited to, bounds violations imposed on the optimum recipe calculations, heuristic rules that determine when a blender is not in a valid operating state and an inadequate number of on-line sensor measurements being reported as valid.” Col. 7, lines 36-44)
wherein the set points are validated if the test-simulated process state variables are within an acceptable range. (Hess: “If block 28 decides that the found recipes should be invoked then the technique proceeds to block 30 whereby all of the setpoints of the DCS are updated. The technique then proceeds to block 31 to decide of the optimization cycle 50 should be exited and then either to block 33 if the cycle is to be exited or to block 32 where it waits until the time for the beginning of the next optimization cycle 50. The technique of the present invention then returns back to block 22 to collect new pertinent process, laboratory and user input data through the standard interfaces and determine a new set of model parameters for use in the dynamic process model of block 25.” Col. 7, lines 56-67; “Recipe Assessment block 28 uses mathematical and heuristic (rule-based) assessment tools to determine if or if not the optimum recipes found by block 26 should be invoked. The reasons for the assessment tools of block 28 to reject a found optimum recipe include, but are not limited to, bounds violations imposed on the optimum recipe calculations, heuristic rules that determine when a blender is not in a valid operating state and an inadequate number of on-line sensor measurements being reported as valid.” Col. 7, lines 36-44)
One of ordinary skill in the art would have recognized that applying the known technique of Blevins, namely, a process simulation system for process control, with the known techniques of Hess, namely, dynamic modeling and simulation for process control, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Blevins to perform various simulations and model processing for process control with the teachings of Hess to verify various outputs of the recipes to assess the recipes would have been recognized by those of ordinary skill in the art as resulting in an improved process control system (i.e., using various simulation techniques to generate and check control outputs for a process control system of Blevins based on the teachings of checking the output for process controls system in Hess).

Claim 8:
Blevins does not explicitly describe an auxiliary process simulation as described below.  However, Hess teaches the auxiliary process simulation as described below.  
The cited prior art describes the control system as claimed in claim 7, 
wherein the control system is configured to perform an auxiliary process simulation which simulates the real production process off-line using the set points to obtain test-simulated process state variables, (Hess: see the recipe assessment 28 as illustrated in figure 2; “Recipe Assessment block 28 uses mathematical and heuristic (rule-based) assessment tools to determine if or if not the optimum recipes found by block 26 should be invoked. The reasons for the assessment tools of block 28 to reject a found optimum recipe include, but are not limited to, bounds violations imposed on the optimum recipe calculations, heuristic rules that determine when a blender is not in a valid operating state and an inadequate number of on-line sensor measurements being reported as valid.” Col. 7, lines 36-44)
wherein the set points are validated if the test-simulated process state variables are within an acceptable range. (Hess: “If block 28 decides that the found recipes should be invoked then the technique proceeds to block 30 whereby all of the setpoints of the DCS are updated. The technique then proceeds to block 31 to decide of the optimization cycle 50 should be exited and then either to block 33 if the cycle is to be exited or to block 32 where it waits until the time for the beginning of the next optimization cycle 50. The technique of the present invention then returns back to block 22 to collect new pertinent process, laboratory and user input data through the standard interfaces and determine a new set of model parameters for use in the dynamic process model of block 25.” Col. 7, lines 56-67; “Recipe Assessment block 28 uses mathematical and heuristic (rule-based) assessment tools to determine if or if not the optimum recipes found by block 26 should be invoked. The reasons for the assessment tools of block 28 to reject a found optimum recipe include, but are not limited to, bounds violations imposed on the optimum recipe calculations, heuristic rules that determine when a blender is not in a valid operating state and an inadequate number of on-line sensor measurements being reported as valid.” Col. 7, lines 36-44)
Belvins and Hess are combinable for the same rationale as set forth above with respect to claim 2.

Claim 11:
The cited prior art describes the method as claimed in claim 2, comprising providing the set points as input to the on-line simulator system if the set points are validated in the test. (Blevins: see the control prediction process model 516 with the CV & AV input 522 and the CVss & AVss output to the input processing/filter 508 as illustrated in figure 3 and as described in paragraphs 0078, 0079; “The control prediction process model 516 also provides the predicted steady state values of the control variables and the auxiliary variables CVSS and AVSS to the input processing/filter block 508.” Paragraph 0079; “The control prediction process model 516 produces on an output 520 a previously calculated prediction for each of the control and auxiliary variables CV and AV and a vector summer 520 subtracts these predicted values for the current time from the actual measured values of the control and auxiliary variables CV and AV to produce an error or correction vector on the input 522.” Paragraph 0078; see the MPC algorithm 530 minimizing errors before the MV is sent to the process 500 as illustrated in figures 3, 5; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm which operates to select the manipulated variable MV steps that minimize the, for example, least squared error, over the control horizon for manipulated variables MV and the prediction horizon for control variables and auxiliary variables CV and AV” paragraph 0080; “First, the MPC algorithm tries to minimize CV control error with minimal MV moves, within operational constraints and, second, tries to achieve optimal steady state MV values set up by optimizer and the target CV values calculated directly from the optimal steady state MV values.” Paragraph 0081; “At a block 626, the MPC controller 520 uses the control matrix or logic derived therefrom to operate as an unconstrained MPC controller as described above to determine the future CV and AV vector for these target values, performs vector subtraction with the future control parameter vector to produce the future error vector. The MPC algorithm operates in a known manner to determine steady state manipulated variable MVSS based on the process model developed from the M by M step responses and provides these MVSS values to the input processing/filter block 580 (FIG. 3).” Paragraph 0120)

Claim 12:
The cited prior art describes the method as claimed in claim 2, wherein the on-line simulator system runs in real-time, parallel to the real production process based on real-time process data and events. (Blevins: “It will be understood that, in certain embodiments, the simulation system 750 may be executed in parallel to (e.g., at the same time as or in conjunction with) a process control routine running within the actual process plant, and that the simulation system 750 may be connected to components of the process plant (or to the control system of the process plant) in a manner described in more detail below to perform enhanced and more accurate simulation activities.” Paragraph 0136; “While the configuration of a simulation system such as that of FIG. 10 is useful in providing off-line simulation activities, it has been determined that it is also possible to run the simulation system 750 in an on-line or parallel mode with respect to the process plant and, in doing so, to automatically or semi-automatically update the process models 772, 774 and 776 to account for changes in the actual process plant that may occur after creation of the simulation system 750, to thereby provide for a better or more accurate simulation system.” Paragraph 0141; “Alternatively, the steady state gain matrix is calculated and updated from the first principle or parametric modeling and updated in real time.” Paragraph 0170; “Optimization performance is improved by using real-time process simulation and by applying measured inputs from the process to the optimizer for predicted steady-state values. A steady state gain matrix is used by the optimizer and updated in real time.” Paragraph 0019)


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0168057 (Blevins) in view of U.S. Patent No. 6,816,822 (Hess) and further in view of U.S. Patent Application Publication No. 2008/0027704 (Kephart).


Claim 3:
Blevins and Hess do not explicitly describe simulation faster than real-time as described below.  However, Kephart teaches the simulation faster than real-time as described below.  
The cited prior art describes the method as claimed in claim 2, wherein the testing comprises running the auxiliary process simulation faster than real-time to obtain the test-simulated process state variables. (Kephart: “In the fast-time sub-mode, the state of the simulation system evolves at a speed faster than the real-time scan or operational rate of the process control network 52. Of course, the fast-time and slow-time sub-modes may be implemented by changing the scan or operational period of the controllers and control programs within the simulated process control network 64. Moreover, if desired, the simulated process variables may be collected, stored and then reflected on associated historical trends at the end of the fast time execution, instead of or in addition to displaying these variables on the operator, engineer and maintenance personnel interfaces.” Paragraph 0050)
One of ordinary skill in the art would have recognized that applying the known technique of Blevins, namely, a process simulation system for process control, and the known techniques of Hess, namely, dynamic modeling and simulation for process control, with the known techniques of Kephart, namely, real-time synchronized control and simulation within a process plant, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Blevins to perform various simulations and model processing for process control and the teachings of Hess to verify various outputs of the recipes to assess the recipes with the teachings of Hess to simulate the process plant using various parameters would have been recognized by those of ordinary skill in the art as resulting in an improved process control system (i.e., using various simulation techniques to generate and check control outputs for a process control system of Blevins based on the teachings of checking the output for process controls system in Hess and the teachings of simulating in faster than real-time in Kephart).

Claim 9:
Blevins and Hess do not explicitly describe simulation faster than real-time as described below.  However, Kephart teaches the simulation faster than real-time as described below.  
The cited prior art describes the control system as claimed in claim 8, wherein the control system is configured to run the auxiliary process simulation faster than real-time to obtain the test simulated process state variables. (Kephart: “In the fast-time sub-mode, the state of the simulation system evolves at a speed faster than the real-time scan or operational rate of the process control network 52. Of course, the fast-time and slow-time sub-modes may be implemented by changing the scan or operational period of the controllers and control programs within the simulated process control network 64. Moreover, if desired, the simulated process variables may be collected, stored and then reflected on associated historical trends at the end of the fast time execution, instead of or in addition to displaying these variables on the operator, engineer and maintenance personnel interfaces.” Paragraph 0050)
Belvins, Hess, and Kephart are combinable for the same rationale as set forth above with respect to claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,061,279 describes using an objective function to determine a solution for equipment control.
U.S. Patent No. 10,036,328 describes using a simulation model and threshold values to determine control action variables for devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116